In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 13-796V
                                     Filed: January 30, 2017
                                      [Not to be published]

* * * * * * * *                 *    *   * * *
KATHLEEN HARMAN,                           *
                                           *             Special Master Gowen
                     Petitioner,           *
      v.                                   *
                                           *             Dismissal; Influenza (“Flu”)
                                           *             Vaccine; Systemic Toxicity Injuries
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
* * * * * * * * * * * * *
Michael A. Baseluos, San Antonio, TX, for petitioner.
Anne D. Martin, United States Department of Justice, Washington, DC for respondent.

                                              DECISION1

        On October 15, 2013, Kathleen Harman (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of receiving
an influenza (“flu”) vaccine on October 15 or 16, 2010, she developed systemic toxicity injuries.
Petition at Preamble. The information in the record, however, does not show entitlement to an
award under the Program. On January 27, 2017, petitioner moved for a dismissal decision.
Motion for a Decision, filed Jan. 27, 2017.

       Petitioner states that “[a]n investigation of the facts and science supporting her case has
demonstrated to petitioner that she will be unable to prove that she is entitled to compensation in
the Vaccine Program.” Motion for a Decision, filed Jan. 27, 2017, at 1. Petitioner states that she
“understands that a decision by the Special Master dismissing her petition will result in a
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.

                                                    1
judgment against her,” and “has been advised that such a judgment will end all of her rights in
the Vaccine Program.” Id. Respondent does not oppose petitioner’s motion.

        To receive compensation under the Program, petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by the vaccination.
See §§ 13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover any evidence
that petitioner suffered a “Table Injury,” nor does petitioner allege that she suffered a “Table
Injury.” The record does not contain any persuasive evidence indicating that petitioner’s alleged
injuries were caused by the flu vaccine. Under the Vaccine Act, petitioner may not be given a
Program award based solely on the petitioners’ claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician. § 13(a)(1).
Petitioner claimed a significant array of symptoms and medical events that occurred shortly after
vaccination, but despite diligent efforts by two different attorneys and on her own, petitioner was
unable to find or produce supportive expert testimony to causally link her medical events to the
vaccination in question.

        Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate that she suffered a “Table Injury” or that the injuries were “actually caused” by the
flu vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

       IT IS SO ORDERED.

                                      / Thomas L. Gowen
                                      Thomas L. Gowen
                                      Special Master




                                                2